Butler, J.
That the plaintiff’s patented product, “peptone-pop-sin,” is of great utility and patentable (if not anticipated) is undoubted. The alleged infringement is conclusively proved. ,The defenses — First, that for more than two years prior to the patentee’s application this article had been exposed to sale; and, second, that it had been described in certain publications, — are not sustained by the proofs. No such article is shown td have been so on sale, and no such process as employed by the plaintiff, or article manufactured by him, is shown to have been thus described. Pepsin had been manufactured and sold for many years, but no “peptone-pepsin,” such as this patent describes. The publications relied upon show nothing more than suggestions and speculations of scientific writers, who had never tested the practicability of their suggestions or demonstrated the truth or value of their speculations.
A decree will be entered accordingly.